


 HR 4286 ENR: To award a congressional gold medal to Daw

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 4286
		
		AN ACT
		To award a congressional gold medal to Daw
		  Aung San Suu Kyi in recognition of her courageous and unwavering commitment to
		  peace, nonviolence, human rights, and democracy in Burma.
	
	
		1.FindingsThe Congress finds as follows:
			(1)Aung San Suu Kyi was born on June 19, 1945,
			 in Rangoon, Burma, to Aung San, commander of the Burma Independence Army, and
			 Ma Khin Kyi.
			(2)On August 15,
			 1988, Ms. Suu Kyi, in her first political action, sent an open letter to the
			 military controlled government asking for free, open, and multi-party
			 elections.
			(3)On September 24,
			 1988, the National League for Democracy (NLD) was formed, with Ms. Suu Kyi as
			 the general-secretary, and it was, and remains, dedicated to a policy of
			 non-violence and civil disobedience.
			(4)Ms. Suu Kyi was
			 subsequently placed under house arrest, where she remained for the next 6
			 years—without being charged or put on trial—and has been imprisoned twice more;
			 she currently remains under house arrest.
			(5)Despite her detention, the National League
			 for Democracy won an open election with an overwhelming 82 percent of the
			 vote—which the military junta nullified.
			(6)While under house
			 arrest, she has bravely refused offers to leave the country to continue to
			 promote freedom and democracy in Burma.
			(7)For her efforts on
			 behalf of the Burmese people, she has been awarded the Sakharov Prize for
			 Freedom of Thought in 1990, the Presidential Medal of Freedom in 2000, and the
			 Nobel Peace Prize in 1991.
			(8)Ms. Suu Kyi continues to fight on behalf of
			 the Burmese people, even donating her $1.3 million from her Nobel Prize to
			 establish a health and education fund for Burma.
			(9)She is the world’s
			 only imprisoned Nobel Peace Prize recipient, spending more than 12 of the past
			 17 years under house arrest.
			(10)Despite an assassination attempt against
			 her life, her prolonged illegal imprisonment, the constant public vilification
			 of her character, and her inability to see her children or to see her husband
			 before his death, Ms. Suu Kyi remains committed to peaceful dialogue with her
			 captors, Burma’s military regime, and Burma’s ethnic nationalities towards
			 bringing democracy, human rights, and national reconciliation to Burma.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design, to Daw Aung San Suu Kyi in recognition of her
			 courageous and unwavering commitment to peace, nonviolence, human rights, and
			 democracy in Burma.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
